Citation Nr: 1038495	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-37 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities on a 
schedular basis from June 15, 2004 to September 1, 2008.

2.  Entitlement to a TDIU due to service-connected disabilities 
on an extra-schedular basis since September 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's November 2006 Substantive Appeal included a request 
for Decision Review Officer (DRO) hearing.  However, in a 
December 2007 Report of Contact, the Veteran cancelled that 
request.  Therefore, the DRO hearing request is considered 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran contends that he is unable to secure 
gainful employment due to his service-connected disabilities - 
peripheral vascular disease of both lower extremities, peripheral 
neuropathy of both lower extremities, Type II diabetes mellitus, 
bilateral diabetic retinopathy with cataracts, and tinea pedis.  
He states that his service-connected disabilities have prevented 
him from securing gainful employment since May 2005, when he says 
his disabilities affected his work at the Election Commission.  
He has also noted that this position was only seasonal, part-time 
work.  Prior to that position, he last worked full-time as a 
truck driver in 1999.  He has asserted that a combination of his 
service-connected and nonservice-connected conditions caused him 
to retire from his trucker position in 1999.  He mentions that he 
continues to apply for employment positions, but no one will hire 
him due to the constant necessity for medical treatment and 
surgeries for his service-connected disabilities.  He has also 
admitted that his nonservice-connected degenerative disc disease 
of the lumbar spine and carpal tunnel syndrome of the wrists also 
cause him problems.  See June 2005 and September 2005 VA Forms 
21-8940 (Applications for Increased Compensation Based on 
Unemployability); November 2005 Notice of Disagreement (NOD); 
November 2006 Substantive Appeal; April and July 2008 
representative statements.  The Veteran completed one year of 
college.  He is currently 61 years of age.  

From June 15, 2004 to September 1, 2008, the Veteran has the 
following service-connected disabilities: peripheral vascular 
disease of the right lower extremity, rated as 40 percent 
disabling; peripheral vascular disease of the left lower 
extremity, rated as 40 percent disabling; peripheral neuropathy 
of the right lower extremity, rated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, rated as 10 
percent disabling; Type II diabetes mellitus, rated as 10 percent 
disabling; bilateral diabetic retinopathy with cataracts 
secondary to diabetes mellitus, rated as 10 percent disabling; 
and tinea pedis, rated as 0 percent disabling.  Thus, prior to 
September 1, 2008, the combined service-connected disability 
rating is 80 percent with consideration of the bilateral factor.  
38 C.F.R. §§ 4.16(a), 4.25, 4.26.  As such, prior to September 1, 
2008, the percentage criteria for TDIU are met.  38 C.F.R. 
§ 4.16(a).

Consequently, prior to September 1, 2008, the only remaining 
question in this case is whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Id.  Notably, individual 
unemployability must be determined without regard to any 
nonservice-connected disabilities or the Veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In a June 2008 rating decision, the RO reduced several of the 
Veteran's disability ratings.  Therefore, effective September 1, 
2008, the Veteran has the following ratings for these service-
connected disabilities: peripheral vascular disease of the right 
lower extremity, rated as 20 percent disabling; peripheral 
vascular disease of the left lower extremity, rated as 0 percent 
disabling; peripheral neuropathy of the right lower extremity, 
rated as 10 percent disabling; peripheral neuropathy of the left 
lower extremity, rated as 10 percent disabling; diabetes 
mellitus, rated as 10 percent disabling; bilateral diabetic 
retinopathy with cataracts secondary to diabetes mellitus, rated 
as 10 percent disabling; and tinea pedis, rated as 0 percent 
disabling.  Since September 1, 2008, the combined service-
connected disability rating is only 50 percent.  See 38 C.F.R. § 
4.25 (combined ratings table).  In determining the combined 
rating, the Board has considered the bilateral factor and the 
fact that many of his disabilities can be considered as one 
disability stemming from a common etiology (Type II diabetes 
mellitus).  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Consequently, 
since September 1, 2008, his combined rating of 50 percent does 
not currently meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).    

It follows that since September 1, 2008, the only remaining 
question in this case is whether the Veteran is entitled to an 
extra-schedular TDIU rating.  In this regard, if the Veteran 
fails to meet the threshold minimum percentage standards 
enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to 
the Director of Compensation and Pension Service for extra-
schedular consideration all cases where the Veteran is unable to 
secure or follow a substantially gainful occupation by reason of 
service-connected disability.  38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  In this vein, since 
September 1, 2008, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any nonservice-
connected conditions and advancing age, which justify TDIU on an 
extra-schedular basis.  38 C.F.R. §§ 3.341(a), 4.19.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 
5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).  The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue would be addressed if such 
a referral was made.  38 C.F.R. § 4.16(b).  

In summary, from June 15, 2004 to September 1, 2008, the Board 
must determine whether the Veteran is entitled to a schedular 
TDIU rating.  38 C.F.R. § 4.16(a).  However, since September 1, 
2008, the Board must determine whether the Veteran is entitled to 
an extra-schedular TDIU rating.  38 C.F.R. § 4.16(b).  However, 
before making these determinations, additional development of the 
evidence is required.  
  
First, a remand is required for a VA examination and opinion to 
assess whether the Veteran's service-connected disorders, 
standing alone, prevent him from securing or following a 
substantially gainful occupation, without consideration of 
nonservice-connected disorders.  The VA examiner should be 
advised that several of the Veteran's disability ratings were 
reduced, effective September 1, 2008.  

Second, after completion of the above VA examination, a referral 
of the TDIU claim for extra-schedular consideration is 
appropriate under 38 C.F.R. § 4.16(b) for the time period since 
September 1, 2008.  That is, there is some probative evidence of 
record that the Veteran may be unable to currently secure and 
follow a substantially gainful occupation due to his service-
connected disabilities.  See e.g., certain sections of the 
November 2007 VA diabetes mellitus examination.  However, this is 
not entirely clear, since several of his nonservice-connected 
disorders have also been factored in by the VA examiner.  

The Board emphasizes that it cannot assign an extra-schedular 
rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although Bagwell and Floyd only dealt with ratings under 
§ 3.321(b)(1), the analysis in those cases is analogous to TDIU 
ratings under 
§ 4.16(b) as well, in view of that section's similar requirement 
of referral to the Director of VA's Compensation and Pension 
Service, in addition to Court precedents requiring consideration 
of § 4.16(b) when the issue is raised in an increased-rating 
case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993). 

That is, since the Board itself cannot assign an extra-schedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case to the Director of Compensation and 
Pension (C & P) Services for an extra-schedular evaluation when 
the issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 
(2008).  If, and only if, the Director determines that an extra-
schedular evaluation is not warranted, does the Board then have 
jurisdiction to decide the extra-schedular claim on the merits.  
In fact, most recently, the U.S. Court of Appeals for Veterans 
Claims (Court) held that although the Board is precluded from 
initially assigning an extraschedular rating, there is no 
restriction on the Board's ability to review the adjudication of 
an extra-schedular rating once the Director of C & P determines 
that an extra-schedular rating is not warranted.  Anderson v. 
Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. 
App. at 96-97 (stating that once Board properly refers an extra-
schedular rating issue to Director of C & P for review, appellant 
may "continue[ ] to appeal the extra-schedular rating aspect of 
this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All 
questions in a matter ... subject to decision by the Secretary 
shall be subject to one review on appeal to the ... Board.").  

In the present case, the Director of Compensation and Pension has 
not yet made this initial determination.  Although it will result 
in additional delay in adjudicating the appeal, a remand is 
required for the Director of Compensation and Pension to 
determine if an extra-schedular rating is warranted for TDIU 
under 38 C.F.R. § 4.16(b) since September 1, 2008.    

The Board adds that entitlement to an extra-schedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extra-schedular rating under 
38 C.F.R. § 4.16(b), although similar, are based on different 
factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the 
fact that the schedular ratings are inadequate to compensate for 
the average impairment of earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with employment, 
are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason of 
his or her service-connected disabilities.  See VAOPGCPREC 6-96.  
Here, the Director should only consider an extra-schedular rating 
for a TDIU pursuant to 38 C.F.R. § 4.16(b), since the issue of an 
extra-schedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1) can 
only be appealed through an increased rating claim, which is not 
the case here.  

Third, the Veteran's VA treatment records on file only date to 
December 2007, nearly three years ago.  So if he has since 
received additional relevant treatment, these records should be 
obtained.  VA's duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 
C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain where he 
has had any additional relevant treatment at 
a VA facility since December 2007.  Then 
obtain the records of any relevant medical 
treatment after December 2007, including 
records from the VA Medical Center (VAMC) in 
Memphis, Tennessee.  All attempts to secure 
these records, and any response received, 
must be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be documented 
in the file.

2.  After completion of instruction 1 above, 
schedule the Veteran for a VA examination(s), 
to determine the nature, extent and severity 
of the Veteran's service-connected peripheral 
vascular disease of both lower extremities, 
peripheral neuropathy of both lower 
extremities, Type II diabetes mellitus, 
bilateral diabetic retinopathy with 
cataracts, and tinea pedis.  The purpose of 
the examination is to determine whether the 
service-connected disabilities have caused 
the Veteran's unemployability.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical complaints, 
symptoms, clinical findings, and comment on 
the functional limitation, if any, caused by 
the Veteran's service-connected disabilities.  
The examiner should then answer the 
following:

(A) For the time period from June 15, 2004 to 
September 1, 2008, prior to the reduction of 
the ratings for several of his service-
connected disabilities, the examiner should 
opine whether the Veteran's service-connected 
peripheral vascular disease of both lower 
extremities, peripheral neuropathy of both 
lower extremities, Type II diabetes mellitus, 
bilateral diabetic retinopathy with 
cataracts, and tinea pedis, standing alone, 
prevent him from securing or following a 
substantially gainful occupation, without 
consideration of his nonservice-connected 
disorders and advancing age.  

(B) The examiner should make the same 
determination for the time period since 
September 1, 2008.  

In making these determinations, only the 
impact of the Veteran's service-connected 
disorders on the Veteran's ability to secure 
or follow a substantially gainful occupation 
should be assessed, as this is the central 
consideration for a TDIU.  The claims folder 
must be made available for review by the 
examiner and the examination report must 
state whether such review was accomplished.  
The examiner should provide a discussion of 
the rationale for the opinion rendered with 
consideration of the pertinent medical and 
lay evidence of record.  

3.  After completion of instructions 1 and 2 
above, submit the issue of entitlement to a 
TDIU since September 1, 2008 to the Director 
of Compensation and Pension Service for an 
extra-schedular evaluation under 38 C.F.R. 
§ 4.16(b) only.  An extra-schedular 
evaluation under 38 C.F.R. § 4.16(b) merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  All of 
the Veteran's service-connected disabilities 
since September 1, 2008, as well as his 
employment history, educational and 
vocational attainment and all other factors 
having a bearing on his employability (or 
lack thereof) should be considered under 
38 C.F.R. § 4.16(b).  It is not necessary for 
the Director to consider an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1), 
since this issue can only be appealed through 
an increased rating claim.  

4.  After completion of the above, and any 
additional notice or development deemed 
necessary, then readjudicate the TDIU claims 
at issue.  If these claims are not granted to 
the Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of his claim.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010). 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  

The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


